Citation Nr: 1743802	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 2009, for the award of service connection for right fifth toe amputation.

2.  Entitlement to an effective date prior to July 24, 2009, for the award of service connection for left fifth toe amputation.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps from June 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  This matter was remanded by the Board in May 2016.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant requested a videoconference Board hearing in his VA Form 9, received in November 2013.  However, the appellant's representative withdrew this request in October 2015.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e).

In correspondence received in January 2017, the following issues were withdrawn from appellate review: (1) an increased rating for amputation of right fifth toe; (2) an increased rating for amputation of left fifth toe; (3) an increased rating for hammer toe deformity of the right foot; (4) an increased rating for hammer toe deformity of the left foot; (5) service connection for low back secondary to fifth toe amputations; (6) service connection for right knee secondary to fifth toe amputations; (7) service connection for left knee secondary to fifth toe amputations; and (8) service connection for neurological condition of the lower extremities secondary to fifth toe amputations.


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to service connection for residuals of amputations of the bilateral fifth toes in April 1999.

2.  In an August 2000 rating decision, entitlement to service connection for residuals of amputations of the bilateral fifth toes was denied.  The appellant was duly notified of the RO's determination and his appellate rights in an August 2000 letter sent to his most recent address on file with VA, but he did not appeal within one year.

3.  In a July 2001 rating decision, entitlement to service connection for residuals of amputations of the bilateral fifth toes was denied.  The appellant was duly notified of the RO's determination and his appellate rights in a July 2001 letter sent to his most recent address on file with VA, but he did not appeal within one year.

4.  In a February 2002 rating decision, entitlement to service connection for residuals of amputations of the bilateral fifth toes was denied.  The appellant was duly notified of the RO's determination and his appellate rights in a February 2002 letter sent to his most recent address on file with VA, but he did not appeal within one year.

5.  The appellant's request to reopen his claim of entitlement to service connection for residuals of amputations of the bilateral fifth toes was received on July 24, 2009.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for residuals of amputations of the bilateral fifth toes is final.  38 U.S.C.A. § 7105(c) (West 2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The criteria for an effective date earlier than July 24, 2009, for the grant of service connection for right fifth toe amputation have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016).

3.  The criteria for an effective date earlier than July 24, 2009, for the grant of service connection for left fifth toe amputation have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


	B.  Effective Dates

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1103.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

III.  Analysis

	A.  Background

The appellant's initial claim of entitlement to service connection for a bilateral foot disability was received on April 30, 1999.  Entitlement to service connection was denied in an August 2000 rating decision because the RO was unable to obtain his service treatment records.  The rating decision noted that the decision would be reconsidered if the records were located at a later date, and that if service connection was granted at that time, the effective date would be the date of the original claim.  The appellant was notified of this decision and his appellate rights in an August 2000 letter, which was sent to his most recent address on file with VA, in Indianapolis, Indiana.  He did not appeal.

The RO subsequently obtained the appellant's service treatment records and readjudicated the claim.  Service connection was again denied in a July 2001 rating decision.  The appellant was notified of this decision and his appellate rights in a July 2001 letter, which was sent to his most recent address on file with VA in Indianapolis, Indiana.  He did not appeal.

The appellant moved from the address on file with VA in August 2001.  He did not inform VA that he was moving, nor did he provide his new mailing address.  The appellant and his representative do not contend otherwise.  

Due to the then-recent passage of the VCAA, the RO again readjudicated the claim and denied service connection in a February 2002 rating decision.  The appellant was notified of this decision and his appellate rights in a February 2002 letter, which was sent to his most recent address on file with VA, in Indianapolis, Indiana.   He did not attempt to appeal until January 2016.

Two VA mailings, postmarked July 30, 2001, and February 20, 2002, respectively, were returned as undeliverable, addressee unknown.  These were received by VA on March 1, 2002.

In March 2002, the RO attempted to obtain the appellant's current mailing address in order to resend the undeliverable rating decisions.  A completed VA Form 3443, Address Information Request, was received from the Indianapolis Postmaster in April 2002, which stated that the mail for the appellant was delivered to the address given, in Indianapolis, Indiana.  No additional mailing address was provided.

Nothing was received from the appellant until February 2009, when the appellant requested a copy of his service records.  This request included his then-current mailing address, in Hammond, Indiana.

A VA Form 21-0958, Notice of Disagreement, with respect to the February 2002 rating decision denying service connection for a bilateral foot disability was received in January 2016.

	B.  Entitlement to an Earlier Effective Date

For the reasons below, the Board finds that the February 2002 rating decision is final.  It is undisputed that notice of the decision was duly sent to the appellant's most recent address of record.  A Notice of Disagreement was not received within one year.

It is undisputed that the appellant failed to keep VA apprised of his current address from August 2001 to February 2009.

The Board notes that, in his January 2016 brief, the appellant's representative concedes that "no longer can we argue for an earlier effective date under [38 U.S.C.A. §] 3.156(c) because the [appellant's service treatment] records were previously found and reviewed."

The appellant reported, in a statement received in February 2016, that he had no reason to appeal the August 2000 rating decision because he understood that his service treatment records were necessary to substantiate his claim and the RO was unable to obtain them.  Thus, he had no reason to notify VA of his new mailing address when he moved in August 2001.  As a result, the appellant did not receive any subsequent notice mailed by VA with respect to the readjudication of his claims and the resulting July 2001 and February 2002 rating decisions.  He explained that he lived at the Indianapolis, Indiana, address on file with VA until August 2001, when he moved to Gary, Indiana.  He reported that he never returned to Indianapolis.  He stated that, had he received either the July 2001 or February 2002 rating decision, he would have filed an appeal.

Upon weighing the evidence, the Board finds the appellant's more recent statement as to why he did not appeal the August 2000 rating decision is entitled to minimal probative weight because the August 2000 rating decision, which the appellant concedes that he received, explicitly stated that, "[i]f these [service medical] records are located at a later date, this decision will be reconsidered.  If a different decision results, that decision will be effective as of the date of this pending claim."

A Notice of Disagreement for the February 2002 rating decision was received in January 2016.  The appellant's representative argues that neither he nor the appellant became aware of the July 2001 and February 2002 rating decisions until June 10, 2015, when a complete copy of the claims file was obtained.  Thus, the representative argues that good cause has been shown to warrant extension of the time limit to file a Notice of Disagreement.  

The Board notes that a claimant has the duty to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him."  Id.; see also Wood v. Derwinski, 1 Vet. App. 190, 193, (1991).  Further, it is the appellant's responsibility to submit evidence in support of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(c).  Although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.

The Board observes that correspondence sent to the appellant from July 2001 to February 2002 was returned as undeliverable.  In that regard, while the appellant moved in August 2001, he did not thereafter inform VA of a new address until February 2009.  In fact, no correspondence from the appellant was received until his February 2009 request for a copy of his service records.  While the appellant may not have received notice of the July 2001 and February 2002 rating decisions, those decisions were sent to the latest address of record.  38 C.F.R. § 3.1(q).  Again, there is no burden on the part of VA to turn up heaven and earth to locate a veteran.  See Hyson, 5 Vet. App. at 265.  Thus, the appellant was properly notified of the decisions and of his appellate rights.  38 C.F.R. 3.103.  

Additionally, the Board takes judicial notice of the fact that persons may request that their mail be forwarded by the United States Postal Service for a period of one year following a move.

The appellant's representative argues that, because VA did not make any attempts to obtain a different mailing address for the appellant, the presumption of regularity has been rebutted.  He notes that "[t]here is no 'Report of Contact' form in which [the appellant] called the VA to ask about his claim, and he was told that there were decisions and that they would mail him a copy since he did not get them before."  He also states that "[t]here is no indication that the VA called him to ask what his address was so they could mail him a copy of the decisions."  Thus, he concludes, that the presumption of regularity has been rebutted because VA did not make "any clear attempts to secure a different address" for the appellant.  In his June 2017 brief, he argues that a VA Form 3443 was completed in March 2002, in an attempt to request information from the Indianapolis Postmaster regarding the appellant's whereabouts, but there is no indication that it was sent out or that the requested information was received.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In this case, the Board finds that the record does not contain clear evidence to the contrary to rebut the presumption of regularity.  The United States Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").  Despite the appellant's representative's contentions that VA did not do all it could to attempt to obtain the appellant's current mailing address, responsibility to keep VA apprised of his current whereabouts lies with the claimant, as discussed above.  The representative himself states that there is no Report of Contact describing that the appellant contacted VA to request an update as to the status of his claims before 2009.  The appellant and his representative do not contend that the appellant attempted to contact VA prior to 2009 to inquire as to the status of his claims.  Rather, the appellant reported that he did not believe his claim could be granted until he learned that he, himself, could request copies of his service treatment records, which he did in 2009.

Although the representative states that there is no indication the VA Form 3443 was sent to the Indianapolis Postmaster, a review of the claims file reveals that the form in question was sent to the Postmaster in March 2002, and a completed version was received by VA in April 2002 and date-stamped upon receipt.  There is no indication, other than the appellant's and his representative's statements, that VA did not carry out its duties in good faith.  Thus, the Board must legally presume that, if the appellant contacted VA to inquire as to the status of his claims prior to 2009, VA personnel would have processed the inquiry accordingly, created a Report of Contact, and associated it with the claims file.

The applicable law provides that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Although the Board is sympathetic to the appellant, the applicable legal provisions expressly provide an effective date of July 24, 2009, and no earlier, for the award of service connection for right and left fifth toe amputation under the circumstances described above.  There is no legal basis upon which to assign an earlier beginning date under the facts of this case.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."). 

To the extent that the appellant and his representative assert that equity warrants the assignment of an earlier effective date extending back to the date of his original claim for service connection, matters of equitable relief are only within the discretion of the Secretary of VA.  The Board is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).

The preponderance of the evidence is against the assignment of an effective date prior to July 24, 2009, for right and left fifth toe amputations.  The benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an effective date prior to July 24, 2009, for the award of service connection for right fifth toe amputation is denied.

Entitlement to an effective date prior to July 24, 2009, for the award of service connection for left fifth toe amputation is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


